Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed May 9, 2022 in response to the Office Action of February 8, 2022 is acknowledged and has been entered. 
Claims 1, 13, 23, 29, 40, 42 and 46 have been amended. 
Claims 4, 34, 41 and 47 have been cancelled.
Claims 29-32, 36, 40, 42, 46, 48 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Accordingly, claims 1, 10-14, 16, 17, 23 and 25 are currently being examined because the claims are drawn to elected species: albumin as the species of carrier protein. 

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-13, 16, 17, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markovic (Markovic et al., WO 2014/055415 A1, Publication Date: 2014-04-10, cited in IDS of 2019-02-05, #3).
Examiner’s note: ABRAXANE comprises a modified carrier protein since human albumin is bound by paclitaxel, as evidenced by ABRAXANE-Celgene (Reference ID: 3793488, Published: July 2015). And paclitaxel/taxol binds antibodies, as evidenced by Anti-Taxol antibody (69E4A8E) | SCBT – Santa Cruz Biotechnology. In the instant specification, ABRAXANE was used in all the examples for making AR160 nanoparticle complexes. See Examples 1-7 and 9. 
In addition, “The term "nanoparticle" as used herein refers to particles with at least one dimension less than 5 microns. In preferred embodiments, such as for intravenous administration, the nanoparticle is less than 1 micron”, see paragraph [0069].
Regarding claim 1, Markovic teaches methods and materials involved in using complexes containing albumin-containing nanoparticles (e.g. ABRAXANE nanoparticles) and antibodies (e.g. AVASTIN) to treat cancer (e.g. skin cancer), see page 1, lines 12-18.
Markovic teaches that in vitro mixing of albumin-containing nanoparticles (e.g. ABRAXANE nanoparticle) and antibodies (e.g. bevacizumab, trastuzumab, or rituxan) can result in the formation of macromolecular complexes, the characteristics of which (e.g. size, antibody content, or chemotherapeutic drug content) can be customized depending on need, see page 2, lines 23-26 and Example 6.
Markovic teaches that such macromolecular complexes can retain antibody mediated target binding specificity, see Fig. 42C, can retain or exhibit enhanced chemotherapeutic tumor cell cytotoxicity, see Example 9, and can exhibit no additional toxicity beyond that of ABRAXANE nanoparticles alone, see page 2, lines 27-29.
Markovic teaches that the complex has an increased ability to treat melanoma as compared to a treatment regimen of administration of ABRAXANE or antibody separately, see page 3, lines 1-5).
Markovic teaches that the complex (e.g. AB160) retained both the antiproloferative properties of nab-paclitaxel as well as the VEGF binding properties of bevacizumab (Figs 43-45).
Human albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5 (underlined), as evidenced by Albumin Human (retrieved from: https://go.drugbank.com/drugs/DB00062, on November 12, 2021), as shown below:> Human Serum Albumin Sequence
MKWVTFISLLFLFSSAYSRGVFRRDAHKSEVAHRFKDLGEENFKALVLIAFAQYLQQCPF
EDHVKLVNEVTEFAKTCVADESAENCDKSLHTLFGDKLCTVATLRETYGEMADCCAKQEP
ERNECFLQHKDDNPNLPRLVRPEVDVMCTAFHDNEETFLKKYLYEIARRHPYFYAPELLF
FAKRYKAAFTECCQAADKAACLLPKLDELRDEGKASSAKQRLKCASLQKFGERAFKAWAV
ARLSQRFPKAEFAEVSKLVTDLTKVHTECCHGDLLECADDRADLAKYICENQDSISSKLK
ECCEKPLLEKSHCIAEVENDEMPADLPSLAADFVESKDVCKNYAEAKDVFLGMFLYEYAR
RHPDYSVVLLLRLAKTYETTLEKCCAAADPHECYAKVFDEFKPLVEEPQNLIKQNCELFE
QLGEYKFQNALLVRYTKKVPQVSTPTLVEVSRNLGKVGSKCCKHPEAKRMPCAEDYLSVV
LNQLCVLHEKTPVSDRVTKCCTESLVNRRPCFSALEVDETYVPKEFNAETFTFHADICTL
SEKERQIKKQTALVELVKHKPKATKEQLKAVMDDFAAFVEKCCKADDKETCFAEEGKKLV
AASQAALGL
Regarding claims 11 and 12, Markovic teaches that the composition comprising albumin-containing nanoparticle/antibody complexes, wherein the average diameter of the complexes is between 100 nm and 900nm, see page 3, lines 27-29. The average diameter of the complexed can be from 100 nm to 300 nm, or 150 nm to 300 nm, or 200 nm to 500 nm, or 300 nm to 500 nm, or 200 nm to 800 nm, or 200 nm to 700 nm, see page 4, lines 18-23, claims 37-42.
Regarding claim 13 Markovic teaches that 10 mg of ABRAXANE nanoparticles was reconstituted in 1 mL of bevacizumab at 0, 2, 4, 6, 8, 10, 15, or 25 mg/ml, see page 28, lines 22-23. Which would produce weight ratios of Abraxne to bevacizumab of 10:2, 10:4, 10:6, 10:8, 10:10, 10:15 or 10:25. Markovic teaches that ABRAXANE was incubated with various increasing concentrations of rituximab to form ABRAXANE/Rituximab complexes of increasing diameter. Ten milligrams of ABRAXANE was reconstituted in 1 ml of Rituximab at 0, 2, 4, 6, 8, and 10 mg/ml, See Example 12. This is essentially the same as the Rituximab-Albumin-Paclitaxel nanoparticle complexes described in the instant specification, see Examples 1 and 3, “to determine the size of nanoparticle complexes formed using different amounts of rituximab, 10 mg ABX was incubated with 0, 2, 4, 6, 8, 10 mg rituximab” [0210]. 
Markovic teaches method of making the nanoparticle complex, see Examples 1, 6, 11, 12, 13. The nanoparticle complex produced by Example 12 is the same as AR160 of the instant Application. 
Regarding claims 16 and 25, Markovic teaches the nanoparticle complexes can be in any appropriate form, e.g. in the form of a solution or powder (lyophilized) with or without a diluent. And the composition can contain additional ingredients including, without limitation, pharmaceutically acceptable vehicles, e.g. saline, water, lactic acid, mannitol, or combinations thereof, see page 22, lines 23-29.

Response to Arguments
For the rejection of claims 1, 10-13, 16, 17, 23, and 25 under 35 U.S.C. 102 as being anticipated by Markovic, Applicant argues:

    PNG
    media_image1.png
    255
    586
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    227
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    45
    575
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    227
    576
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    306
    580
    media_image5.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Markovic teaches a composition comprising nanoparticle complexes, wherein each of the nanoparticle complexes comprises: a carrier protein (e.g. human albumin) having at least one anti-body-binding motif comprising the amino acid sequence of SEQ ID NO: 3, 4 or 5; antibodies (e.g. bevacizumab, trastuzumab, or Rituxan), each antibody having an antigen-binding domain; and optionally a therapeutic agent (e.g. paclitaxel); wherein the nanoparticle complexes have binding specificity for the antigen in vivo. Although the amended claims introduce the new limitation: “inserted into the carrier protein”, the recitation does not change the structure of the carrier protein. The carrier protein of Markovic is apparently identical to the carrier protein disclosed in the instant Specification (See AR160 of Examples 1-7 and 9). As stated by MPEP: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I. 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markovic (Markovic et al., WO 2014/055415 A1, Publication Date: 2014-04-10, cited in IDS of 2019-02-05, #3).
Markovic anticipates claims 1, 10-13, 16, 17, 23, and 25, as set forth above. However, Markovic does not explicitly teach that each of the nanoparticle complexes comprises between about 100 and about 1000 antibodies. However, it is common in the art to adjust concentration of an antibody depending upon the specific conditions, i.e. the subject, targeted disease, route of administration. Therefore, when the nanoparticle complexes are used for treating a disease or disorder, a skilled in the art would have tested various concentrations of antibodies (nanocomplexes comprises various number of antibodies) to find the optimal concentration for specific patients, therefore reach the claimed invention. 

Response to Arguments
For the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Markovic, Applicant argues:

    PNG
    media_image6.png
    175
    575
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    573
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    332
    575
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    96
    573
    media_image9.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the recitation of “inserted into the carrier protein” does not changed the structure of the carrier protein (e.g. the carrier protein disclosed in the instant Application AR160). Although Markovic does not teach that SEQ ID NO: 3, 4, and 5 are antibody-binding motifs, Markovic teaches the same structure (human albumin as carrier protein) which comprises SEQ ID NOs: 3, 4 and 5 and thus the sequences would have the same function. 
Regarding Butterfield and steric hinderance, although the sequences are called antibody binding motifs, the claims do not require the sequences to be bound by antibodies in the nanoparticle complex.  Furthermore, Butterfield shows that SEQ ID NO: 5/Peptide 40 functions as an antibody binding motif as claimed. See Figure 1. Thus, antibody binding is a property of SEQ ID NO: 5.  Recognition of latent properties in the prior art, i.e. antibody binding, does not render nonobvious an otherwise known invention.  See MPEP 2145 II. 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,446,148
Claims 1, 10-12, 14, 16, 17, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,446,148 (hereinafter Pat.148, cited in IDS of 2019-06-13, #33). 
The claims of Pat. 148 teach:

    PNG
    media_image10.png
    44
    297
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    412
    614
    media_image11.png
    Greyscale

Note that the Fc portions would be antibody binding motifs, therefore the composition of Pat. 148 claim 1, reads on the claim 1of the instant application. 
As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5. Thus, although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims, which have all of the characteristics of  the claimed nanoparticles, comprising: providing a composition comprising an albumin carrier protein, an antibody and a therapeutic agent paclitaxel.  

U.S. Patent No. 11,311,631 (Application No. 16/328,146)
Claims 1, 10-13, 16, 17, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,311,631 (hereinafter Pat. 631, corresponding to Application No. 16/328,146)
Claims of Pat. 631 teach a nanoparticle complex comprising albumin, 20-acetoxy-4- deacetyl-5-epi-20,0-secotaxol, and antibodies having an antigen-binding domain, wherein the antibodies are bound to the albumin through non-covalent bonds and are arranged on an outside surface of the nanoparticle complexes and wherein the 20-acetoxy-4-deacetyl-5-epi-20,0- secotaxol is less toxic than paclitaxel. See claim 1.
Claims of Pat. 631 teach that the nanoparticle complex of claim 1, further comprising a therapeutic agent, including paclitaxel. See claims 2 and 3.
Claims of Pat. 631 teach the nanoparticle complex of claim 1, wherein the albumin and the paclitaxel derivative have a relative weight ratio of less than about 10:1. See claim 4.
Claims of Pat. 631 teach that the nanoparticle complex of claim 1, wherein the antigen is CD3, CD 19, CD20, CD38, CD30, CD33, CD52, PD-1, PD-L1, PD-L2, CTLA-4, RANK-L, GD- 2, Ly6E, HER3, EGFR, DAF, ERBB-3 receptor, CSF-IR, HER2, STEAP1, CD3, CEA, CD40, OX40, Ang2-VEGF, or VEGF. See claim 5.
Claims of Pat. 631 teach that the nanoparticle complex of claim 1 which is lyophilized. See claim 6.
Claims of Pat. 631 teach that the nanoparticle complex of claim 1 having a size between about 100 nm and about 200 nm. See claim 10.
Claims of Pat. 631 teach that the nanoparticle complex of claim 1, wherein the antibodies are selected from alemtuzumab, atezolizumab, bevacizumab, cetuximab, denosumab, dinutuximab, ipilimumab, nivolumab, obinutuzumab, ofatumumab, panitumumab, pembrolizumab, pertuzumab, rituximab, avelumab, durvalumab, pidilizumab, BMS 936559, OKT3, and trastuzumab. See claim 11.
Claims of Pat. 631 teach that the nanoparticle complex of claim 1, wherein the albumin is human serum albumin. See claim 12. As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5.
Note that the antibodies bound to the albumin have antibody motifs, i.e. Fc domains, therefore, reads on the claim 1 of the instant Application. 

U.S. Patent No. 11,160,876 (Application No. 16/330,028)
Claims 1, 10-14, 17, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,160,876 (hereinafter Pat. 876, corresponding to Application No. 16/330,028).
Claims of Pat. 876 teach a nanoparticle composition comprising nanoparticles having an outer surface, wherein each of the nanoparticles comprises: (a) a carrier protein comprising albumin, (b) a binding agent comprising an antibody, or an antigen-binding fragment thereof, wherein the binding agent has a T-cell antigen-binding portion, and (c) a therapeutically effective amount of paclitaxel; wherein upon reconstitution with an aqueous solution, the antigen-binding portion of said binding agent is capable of binding to a T-cell antigen in vivo. See claim 1.
Claims of Pat. 876 teach that the nanoparticle composition of claim 1, wherein the nanoparticle comprises about 100 to about 1000 binding agents. See claim 2.
Claims of Pat. 876 teach that the nanoparticle composition of claim 1, wherein the nanoparticle is lyophilized. See claim 5.
Claims of Pat. 876 teach the nanoparticle composition of claim 1, wherein the average size of the nanoparticles is between 90 nm and 800 nm. See claim 13.
Claims of Pat. 876 teach that the nanoparticle composition of claim 16, wherein the albumin is human serum albumin. See claim 17. As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5. 

U.S. Patent No. 11,241,387 (Application No. 15/752,155)
Claims 1, 10-12, 14, 16, 17, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,241,387 (hereinafter Pat. 387, corresponding to Application No. 15/752,155).
Claims of Pat. 387 teach a lyophilized nanoparticle composition comprising nanoparticle complexes having an outer surface, wherein each of the nanoparticle complexes comprises: a) between about 100 to about 1000 binding agents arranged on the outer surface, wherein each binding agent comprises an anti-CD20 antibody, or an antigen-binding portion thereof, b) a therapeutically effective amount of paclitaxel; and c) albumin, wherein the albumin is non-covalently bound to paclitaxel and the binding agents; wherein each of the nanoparticle complexes is configured such that in response to reconstitution with an aqueous solution the binding agent remains arranged on the outer surface and the anti-CD20 antibody, or antigen-binding portion thereof, of said binding agent remains capable of binding to CD20 in vivo, and wherein fewer than about 50% of said nanoparticle complexes are oligomeric. See claim 1.
Claims of Pat. 387 teach that the lyophilized nanoparticle composition of claim 1, wherein the average size of the nanoparticle complexes is between 130 nm and 800 nm. See claim 8.
Claims of Pat. 387 teach that the lyophilized nanoparticle composition of claim 1, wherein the binding agents comprises one or more of, ibritumomab tiuxetan, obinutuzumab, ofatumumab, and rituximab. See claim 10.
Claims of Pat. 387 teach that the lyophilized nanoparticle composition of claim 1, wherein the albumin is human serum albumin. See claim 11. As set forth above, albumin comprises the antibody-binding motifs of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5.

Response to Arguments
For the Double Patenting rejections Applicant argues:

    PNG
    media_image12.png
    47
    577
    media_image12.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive because the claims of the instant application are still obvious in view of the patented claims and a terminal disclaimer has not been filed. Therefore, the rejections above are maintained for the reasons of record.


Conclusion
No claims are allowed.
All other objections and rejections set forth in the previous Office Action of February 8, 2022 are hereby withdrawn in view of the claim amendments and Applicant’s argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/            Primary Examiner, Art Unit 1642